DETAILED ACTION
This office action is in response to the application filed on 02/27/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the timing” this should be “a timing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 line 6 recites “a timing at which the first” it is not clear if this timing is the same or different than the one mentioned in claim 1. 
				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al. US 2007/0230228.
	Regarding Claim 1, Mao teaches (Figures 6-7) a DC/DC converter (Fig. 6) comprising: a first switching element (S1); a diode (D or Dbsr) connected to the first switching element; an inductor (L) connected to at least one of the first switching 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao US20070230228 in view of Horii US 2011/0018512.
	Regarding Claim 2, Mao teaches (Figures 6-7) a converter.
	Mao does not teach wherein the circuit comprises a resistor connected in series with the second switching element.
	Horii teaches (Figures 4-6) wherein the circuit comprises a resistor (R1 or R2) connected in series with the second switching element (Q1). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include wherein the 
	Regarding Claim 3, Mao teaches (Figures 6-7)  wherein an input voltage (Vi) is applied to one end of the first switching element (s1) , another end of the first switching element is connected to a cathode of the diode (D or Dbsr), another end of the second switching element (S) is connected to the cathode of the diode, an anode of the diode is connected to ground (gnd), and another end of the second switching element and the cathode of the diode are connected to the inductor (L). (For example: Paragraphs 45-57)
	Mao does not teach wherein an input voltage is one end of the resistor, another end of the resistor is connected to one end of the second switching element.
	Horii teaches (Figures 4-6) wherein an input voltage (E) is applied to one end of the resistor (R2 or R3), another end of the resistor is connected to one end of the second switching element (Q1). (See fig. 6)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include wherein an input voltage is one end of the resistor, another end of the resistor is connected to one end of the second switching element, as taught by Horii to reduce power losses in the system due to recovery currents.

	Regarding Claim 4, Mao teaches (Figures 6-7) wherein one end of the first switching element (S1) and one end of the second switching element (S) are connected 
	Mao does not teach another end of the second switching element is connected to one end of the resistor, and another end of the resistor is connected to the anode of the diode and the inductor.
	Horii teaches (Figures 4-6) another end of the second switching element (Q1) is connected to one end of the resistor (R1 or R2), and another end of the resistor is connected to the anode of the diode and the inductor (D1 and Lo). (See fig. 6)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include another end of the second switching element is connected to one end of the resistor, and another end of the resistor is connected to the anode of the diode and the inductor, as taught by Horii to reduce power losses in the system due to recovery currents.
	Regarding Claim 5, Mao teaches (Figures 6-7)  wherein the lead time (t1-t3) is a same time as a reverse recovery time of the diode (D or Dbsr), or a time obtained by adding a margin time to the reverse recovery time. (For example: Paragraphs 38-40)
	Regarding Claim 6, Mao teaches (Figures 6-7) wherein the first switching element (S1) is turned on and off by a first pulse signal (S1), and the second switching element (S) is turned on and off by a second pulse signal (S, Fig. 7). (For example: Paragraphs 45-57)



	Regarding Claim 9, Mao teaches (Figures 6-7)  wherein a timing at which the second switching element (S) is turned on by the second pulse signal is set earlier by the lead time than a timing at which the first switching element (S1) is turned on by the first pulse signal, and a timing at which the second switching element is turned off by the second pulse signal is set at any time during a period after the first switching element is turned on by the first pulse signal before the first switching element is turned off by the first pulse signal (Fig. 7). (For example: Paragraphs 45-57)
	Regarding Claim 10-13, Mao teaches (Figures 6-7) wherein the DC/DC converter (Fig. 6) is configured as a non-insulated type converter; wherein the DC/DC converter is configured as a boost converter; wherein the DC/DC converter is configured as a buck converter; wherein the DC/DC converter is configured as a buck-boost converter (See Figs. 5 and par. 43).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao US20070230228 in view of Horii US 2011/0018512 and futher in view of Samejima et al. US 2005/0007036.
	Regarding Claim 7, Mao teaches (Figures 6-7) a converter with a lead time (Fig. 7).
	Mao does not teach further comprising a delay element, wherein the first pulse signal is a signal obtained by delaying the second pulse signal by the lead time with the delay element.
	Samejima teaches (Figures 10-11) further comprising a delay element (Un), wherein the first pulse signal (Sqx) is a signal obtained by delaying the second pulse 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include further comprising a delay element, wherein the first pulse signal is a signal obtained by delaying the second pulse signal by the lead time with the delay element, as taught by Samejima to reduce switching losses in the system.
	Regarding Claim 8, Mao teaches (Figures 6-7) a converter with a lead time (Fig. 7).
	Mao does not teach further comprising an RC delay circuit configured by a resistor and a capacitor, wherein the first pulse signal is a signal obtained by delaying the second pulse signal by the lead time with the RC delay circuit.
	Samejima teaches (Figures 10-12) further comprising an RC delay circuit (Un, Fig. 11) configured by a resistor and a capacitor, wherein the first pulse signal (Sqx) is a signal obtained by delaying the second pulse signal (Sa) by the time with the RC delay circuit (Fig. 12). (For example: Paragraphs  137-142 and 150-152)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include further comprising an RC delay circuit configured by a resistor and a capacitor, wherein the first pulse signal is a signal obtained by delaying the second pulse signal by the lead time with the RC delay circuit, as taught by Samejima to reduce switching losses in the system.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao US20070230228 in view of Horii US 2011/0018512 and further in view of Luerkens et al. US 20180166973.
	Regarding Claim 14, Mao teaches (Figures 6-7) a converter.
	Mao does not teach An ultrasonic diagnostic apparatus comprising the DC/DC converter.
	Luerkens teaches (Figure 10) An ultrasonic diagnostic apparatus comprising the DC/DC converter. (For example: Paragraphs 125)
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Mao to include An ultrasonic diagnostic apparatus comprising the DC/DC converter, as taught by Luerkens to enable operation for different types of loads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838